918 F.2d 187
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jay C. ALLEN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 90-3298.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1990.

Before MARKEY, Circuit Judge, COWEN, Senior Circuit Judge, and PLAGER, Circuit Judge.
DECISION
PER CURIAM.


1
Allen appeals the final decision of the Merit Systems Protection Board (MSPB), Docket No. DA07528910006 (March 26, 1990), dismissing Allen's appeal for lack of jurisdiction and for having been untimely filed.  Allen asserted in his appeal that his resignation from the Postal Service was involuntary.  We affirm.

OPINION

2
The jurisdiction of the MSPB is limited in scope to that granted by Congress.  Wilson v. Merit Systems Protection Bd., 807 F.2d 1577, 1579 (Fed.Cir.1986).  This jurisdiction includes appeals of removals, but not voluntary resignations.  See 5 U.S.C. Sec. 7512(1);  5 C.F.R. Sec. 752.401(b)(9) (1990);  Gaudette v. Dep't of Transp., 832 F.2d 1256 (1987).


3
The MSPB's finding that Allen's resignation was voluntary was supported by substantial evidence in the record and must be upheld.  Accordingly, the MSPB did not have jurisdiction to hear Allen's appeal.  We do not need to consider the issue of untimely filing.